 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARSHA COSTANZO,                                    No. 2:18-cv-01803-TLN-AC
12                        Plaintiff,
13            v.                                          RELATED CASE ORDER
14    CITY OF STOCKTON, et al.,
15                        Defendants.
16    MADDY WITT,                                         No. 2:18-cv-01804-JAM-KJN
17                        Plaintiff,
18            v.
19
      CITY OF STOCKTON, et al.,
20
                          Defendants.
21

22
            Examination of the above-entitled actions reveals that they are related within the meaning
23
     of Local Rule 123(a). The actions involve two of the same defendants, arise from the same series
24
     of incidents, and involve similar questions of fact and of law, are at the same early stage of
25
     litigation, and would therefore entail a substantial duplication of labor if heard by different
26
     judges. Accordingly, the assignment of the matters to the same judge is likely to affect a
27
     substantial savings of judicial effort and is also likely to be convenient for the parties.
28
                                                         1
 1          The parties should be aware that relating the cases under Local Rule 123 merely has the

 2   result that these actions are assigned to the same judge. No consolidation of the actions is

 3   affected. Under the regular practice of this Court, related cases are generally assigned to the

 4   judge and magistrate judge to whom the first filed action was assigned.

 5          IT IS THEREFORE ORDERED that the action denominated 2:18-cv-01804-JAM-KJN, is

 6   hereby reassigned to District Judge Troy L. Nunley and Magistrate Judge Allison Claire for all

 7   further proceedings. Any dates currently set in the reassigned case are hereby VACATED.

 8   Henceforth, the caption on documents filed in the reassigned case shall be shown as 2:18-cv-

 9   01804-TLN-AC.

10          IT IS FURTHER ORDERED that the Clerk of Court make appropriate adjustment in the

11   assignment of civil cases to compensate for this reassignment and issue.

12

13   Dated: November 27, 2018

14

15

16

17                                     Troy L. Nunley
                                       United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       2
